Name: 2001/763/EC: Commission Decision of 30 October 2001 amending Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 3378)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe
 Date Published: 2001-10-31

 Avis juridique important|32001D07632001/763/EC: Commission Decision of 30 October 2001 amending Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 3378) Official Journal L 287 , 31/10/2001 P. 0036 - 0044Commission Decisionof 30 October 2001amending Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 3378)(Text with EEA relevance)(2001/763/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted protective measures. These measures have been amended several times and were consolidated lastly by adopting Commission Decision 2001/740/EC(4) concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom.(2) Certain counties in Great Britain, which are listed in Annex III, have had no outbreak of foot-and-mouth disease during this epidemic, others to be included have remained free from the disease for more than 3 months. It appears therefore appropriate to enlarge the area from which dispatch of certain meats is authorized and to include in addition to pig meat also meat from other livestock and meat from farmed and wild game of species susceptible to foot-and-mouth disease.(3) Council Directive 92/45/EEC(5), as last amended by Directive 97/79/EC(6), concerns public health and animal health problems relating to the killing of wild game and the placing on the market of wild-game meat.(4) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 4-5 December 2001 and the measures adapted where necessary.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/740/EC is amended as follows:1. Article 2 is amended as follows:(a) The first sentence in paragraph 2(c), first indent, is replaced by: "- only fresh meat as described in paragraph (a), or fresh meat obtained from animals reared and slaughtered outside the area listed in Annex I, or fresh meat obtained from animals reared and slaughtered in accordance with the provisions in paragraph 2 d) below will be processed in this establishment at the time of processing meat eligible for dispatch under the provisions of this Decision."(b) The second indent in paragraph 2(c) is replaced by: "- all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC or in the case of meat from farmed game of species susceptible to foot-and-mouth disease the health mark provided for in Chapter III of Annex I of Directive 91/495/EEC, or in the case of wild game of species susceptible to foot-and-mouth disease in accordance with the provisions of Annex I Chapter VII of Directive 92/45/EC."(c) Paragraph 2(d) is replaced by: "(d) fresh meat obtained from bovine, ovine, caprine and porcine animals and farmed game of species susceptible to foot-and-mouth disease conforming to the following conditions:- the meat must be obtained from animals reared within the areas specified for the respective category of meat in the appropriate column in Annex III,- the dispatch of such meat is authorized by the competent veterinary authorities of the United Kingdom,- there has been no outbreak of foot-and-mouth disease in the county listed in Annex III during the past 90 days,- during the past 30 days prior to transport to the slaughterhouse, or in the case of farmed game prior to on-farm slaughtering, the animals have remained under the supervision of the competent veterinary authorities on a single holding situated within the areas listed in Annex III in the centre of a circle around the holding of at least 10 km radius where there has been no outbreak of foot-and-mouth disease during at least the past 30 days,- no animal of species susceptible to foot-and-mouth disease has been introduced into the holding referred to in the fourth indent during the past 30 days prior to loading, or in the case of farmed game prior to on-farm slaughtering, except in the case of pigs coming from a supplying holding which meets the requirements laid down in the third indent, in which case this period may reduced to 7 days,- the animals or, in the case of farmed game slaughtered on the farm, the carcasses have been transported under official control in means of transport that have been cleaned and disinfected before loading from the holding referred to in the fourth indent directly to the designated slaughterhouse which is situated in an area listed in Annex III,- the animals have been slaughtered within less than 24 hours after arrival at the slaughterhouse separately from animals who's meat is not eligible for dispatch from the areas listed in Annex I,- during inspection by the official veterinarian at the slaughterhouse, or in the case of on-farm slaughtering of farmed game at the centre for mustering the wild animals, no clinical signs or post-mortem evidence of foot-and-mouth disease were established,- the meat derived from such animals remained in the establishment for at least 24 hours after slaughter,- all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC or in the case of farmed game the health mark provided for in Chapter III of Annex I of Directive 91/495/EEC,- the establishment is operated under strict veterinary control,- in the case where foot-and-mouth disease has been diagnosed in the establishment, any further preparation of meat for dispatch outside the areas listed in Annex I shall only be authorised after the slaughter of all animals present, removal of all meat and dead animals and not earlier than 24 hours after the completion of the total cleaning and disinfection of the said establishments under the control of an official veterinarian,- the fresh meat must be clearly identified, and transported and stored separately from meat which is not eligible for dispatch outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions."(d) The following words are added to paragraph 2: "(e) fresh meat obtained from wild game of species susceptible to foot-and-mouth disease and conforming to the following conditions:- the meat must be obtained from wild game killed within the areas specified for the respective category of meat in the appropriate column in Annex III,- the dispatch of such meat is authorized by the competent veterinary authorities of the United Kingdom,- there has been no outbreak of foot-and-mouth disease in the county listed in Annex III during the past 90 days,- the meat originates from animals that were killed at least 20 km distant from areas not included in Annex III,- after the killing of the animals the carcasses were transported in means of transport that has been cleaned and disinfected before loading directly to an establishment, this being either a wild game collection centre or an approved processing house, for chilling,- during post-mortem inspection by the official veterinarian in the establishment the carcasses were found free from lesions of foot-and-mouth disease,- the meat derived from such animals remained in the establishment for at least 24 hours after post-mortem inspection,- the meat was handled in an establishment which is situated in an area listed in Annex III,- the meat has during all stages of its production, been handled, stored and transported in accordance with the requirements of Council Directive 92/45/EEC,- all such fresh meat must bear the health mark in accordance with Chapter VII of Annex I to Council Directive 92/45/EEC,- the establishment is operated under strict veterinary control,- in the case where foot-and-mouth disease has been diagnosed in the establishment, any further preparation of meat for dispatch outside the areas listed in Annex I shall only be authorised after the slaughter of all animals present, removal of all meat and dead animals and not earlier than 24 hours after the completion of the total cleaning and disinfection of the said establishments under the control of an official veterinarian,- the fresh meat must be clearly identified, and transported and stored separately from meat which is not eligible for dispatch outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(f) Fresh meat destined for placing on the market in Great Britain and obtained from cutting plants situated in the areas not listed in Annex I under the following conditions:- the meat is derived from animals reared and slaughtered in the areas listed in Annex I,- the meat remained in the slaughterhouse situated in the areas listed in Annex I for at least 24 hours after slaughter,- the cutting plants processing such meat are approved by the competent authorities exclusively for the production of fresh meat destined for dispatch only within the United Kingdom,- all such meat shall be transported, stored and processed separately from meat eligible for dispatch outside the areas listed in Annex I and shall bear the health mark in accordance with Decision 2001/304/EC,- all meat originating from areas listed in Annex I and processed in cutting plants referred to in the third indent shall only be placed on the market in the areas listed in Annex I,- the plants will be operated under strict veterinary control,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the Member States and the Commission a list of those establishments which they have approved in application of these provisions."2. The first paragraph of Article 3(3)(b) is replaced by the following: "meat products prepared in establishments which at the time of processing of meat eligible for dispatch outside the areas listed in Annex I met the following conditions:".3. The seventh indent in Article 6(3)(c) is replaced by the following: "- prior to dispatch the frozen semen was stored for a period of at least 30 days immediately following collection and during this 30 days period no animal in the semen collection centre where the donor bull or boar was kept showed any sign of foot-and-mouth disease,".4. Annex III is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 30 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 277, 20.10.2001, p. 30.(5) OJ L 268, 14.9.1992, p. 35.(6) OJ L 24, 30.1.1998, p. 31.ANNEX"ANNEX III>TABLE>ADNS= Animal Disease Notification System Code (Decision 2000/807/EC)GIS= Administrative Unit CodeB= bovine meatS/G= sheep and goat meatP= pig meatFG= farmed game of species susceptible to foot-and-mouth diseaseWG= wild game of species susceptible to foot-and-mouth disease"